DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 22 2022 has been entered.
Receipt of Arguments/Remarks filed on August 22 2022 is acknowledged. Claims 1-16, 19-20, 23-25, 27, 29-32 and 37 were/stand cancelled. Claims 17 and 33 were amended. Claims 17-18, 21-22, 26, 28, 33-36 and 38-39 are pending. Claim 26 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 29 2020. Claims 17-18, 21-22, 28, 33-36 and 38-39 are directed to the elected invention.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Withdrawn Objections/Rejections
	 The amendments filed August 22 2022 are sufficient to overcome the objection of claim 17.  The “a” has been deleted from the claim.
The amendments filed August 22 2022 are sufficient to overcome the rejection of claims 17-18, 21-22, 28, 33-35 and 38-39 under 35 U.S.C. 103(a) as being unpatentable over Zhao et al. in view of Ameer et al., claims 17-18, 21-22, 28, 33-36 and 38-39 under 35 U.S.C. 103(a) as being unpatentable over Zhao et al. in view of Ameer et al. and further in view of Ito et al., claims 17-18, 21-22, 28, 33-35 and 38-39 under 35 U.S.C. 103(a) as being unpatentable over Zhao et al. in view of Ameer et al. and Fonseca et al. and claims 17-18, 21-22, 28, 33-36 and 38-39 under 35 U.S.C. 103(a) as being unpatentable over Zhao et al. in view of Ameer et al. and Fonseca et and further in view of Ito et al.  The prior art, specifically Zhao et al. does not teach a poly(diol citrate) polymer comprising the claimed monomer.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-18, 21-22, 28, 33-36 and 38-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Claim 17 introduces new matter as the claims recite the limitation: monomers of the formula:

    PNG
    media_image1.png
    371
    460
    media_image1.png
    Greyscale
.

 There is no support in the specification for this limitation. The limitation of:  monomers with this specific structure was not described in the specification as filed, and person skilled in the art would not recognize in the applicant’s disclosure a description of the invention as presently claimed. The specification discloses:

    PNG
    media_image2.png
    402
    596
    media_image2.png
    Greyscale
  in Figure 1A but does not describe the instantly claimed limitation.  There is no guidance in the specification to select the specific structure claimed wherein there are 3 carbon atoms between two oxygens (propylene glycol) off the side chain and varying carbon lengths in the back bone.  Looking to the examples of the instant specification which teaches mixing citric acid and a diol followed by reaction with an (meth)acrylate would not form the claimed structure  and from MPEP 2163.06: “Applicant should therefore specifically point out the support for any amendments made to the disclosure.” Applicant has not directed the Examiner to the support in the specification for the amendments.  Therefore, it is the Examiner’s position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of filing of the instant application. 

Claims 17-18, 21-22, 28, 33-36 and 38-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This is an enablement rejection.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Formal, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.
	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

The nature of the invention and relative skill level

	The invention relates to a composite material formed from an acrylated or methacrylated poly(diol citrate) polymer wherein the polymer comprises monomers of the following formula:  
    PNG
    media_image1.png
    371
    460
    media_image1.png
    Greyscale
. The relative skill of those in the art is high, that of an MD or PHD with experience in polymer synthesis. 
The state and predictability of the art  and The breadth of the claims	
The claims are directed to a polymer comprising a specific monomer.  While monomers are known in the art to form polymers, the instant specification does not describe how to make the instantly claimed monomer.  The instant specification teaches mixing citric acid and a diol to form a pre-polymer.  As illustrated below citric acid contains three acids.  All three acids could react with the diol.  While the degree of reaction can be controlled with amounts of reactants and time, the specification does not disclose how to form different carbon chain lengths at the various attachment points.
This is the structure of citric acid showing the various points of reaction:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.   When reacted with the diol the following structure (i.e. pre-polymer would form) (See Franklin, Journal of Applied Polymer Science, 2015) :

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
.  If this is then reacted with a (meth)acrylate, glycidyl methacrylate for example which has two different reaction points:

    PNG
    media_image5.png
    270
    399
    media_image5.png
    Greyscale
 (see Reis et al., JOC 2009).  Reaction of this with the prepolymer would not result in the claimed structure as each alcohol on the prepolymer could react at either point on the epoxy group.  
The amount of direction or guidance provided and the presence or 
absence of working examples

	The specification provides no direction or guidance for how to make the instantly claimed monomer. The examples of the instant specification teach mixing equal amounts of citric acid and 1,8-octandiol to obtain a prepolymer.  Followed by reaction of the prepolymer with a (meth)acrylate.  Exemplified (meth)acrylate is glycidyl methacrylate. However, as indicated above, this reaction would not give the claimed monomer structure.  While one skilled in the art would recognize that similar reaction conditions can be utilized with different diols, the specification does not provide guidance on how to form the instantly claimed monomers.  Specifically where different carbon lengths between alcohols are found in the backbone and side chain (see arrows in structure below pointing to the different carbon chain lengths).

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

The quantity of experimentation necessary
In the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed poly(diol citrate) polymer is formed from monomer as claimed as one skilled in the art would not be apprised of how to make the monomer based on the teachings of the instant specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616                                                                                                                                                                                                        

	





    
        
            
        
            
        
            
        
            
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.